Citation Nr: 0709209	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-06 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus, type II, currently rated as 20 percent disabling. 

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for peripheral 
neuropathy.  

4.  Entitlement to service connection for peripheral vascular 
disease.  

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1962 to 
January 1965.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  December 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2004, a statement of the case was issued in November 2004, 
and a substantive appeal was received in January 2005.  A 
Board hearing at the local  RO was held in December 2006.  
Additional VA medical records were associated with the claims 
file at the hearing along with a waiver of RO consideration 
of such evidence. 

Further, the December 2003 rating decision also denied 
entitlement to service connection for left ear hearing loss 
and tinnitus, and the veteran's notice of disagreement 
indicated that he wished to also appeal these issues.  
However, a subsequent rating decision in November 2004 
granted service connection for left ear hearing loss and 
tinnitus.  Thus, as this decision is a full grant of the 
benefits sought, these issues are no longer in appellate 
status. 

The Board also notes that the December 2003 rating decision 
proposed to decrease the disability rating for the veteran's 
service-connected diabetes mellitus, type II, from 20 percent 
to 10 percent.  A letter was sent to the veteran concerning 
the reduction in January 2004.  However, in a June 2004 
rating decision, the RO continued the 20 percent disability 
evaluation.  


FINDINGS OF FACT

1.  The veteran's service connected diabetes mellitus, type 
II is fairly controlled with oral medication and restricted 
diet, but does not require regular insulin or regulation of 
activities.

2.  The veteran's right ear hearing acuity is not productive 
of an auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz of 40 decibels or greater, or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels or greater, or 
speech recognition scores less than 94 percent using the 
Maryland CNC Test.

3.  The veteran does not currently have a diagnosis of 
peripheral neuropathy for service connection purposes. 

4.  The veteran does not currently have a diagnosis of 
peripheral vascular disease for service connection purposes. 

5.  The veteran does not currently have a diagnosis of PTSD 
for service connection purposes.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for diabetes mellitus, type II, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7,  4.119, Diagnostic Code 7913 
(2006).

2.  Right ear hearing loss was not incurred in or aggravated 
by the veteran's active duty service, and the service 
incurrence of sensorineural hearing loss may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

3.  Peripheral neuropathy was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to be incurred in or aggravated by such service, nor is 
peripheral neuropathy due to or the result of the veteran's 
service connected diabetes mellitus, type II.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2006).

4.  Peripheral vascular disease was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to be incurred in or aggravated by such service, 
nor is peripheral vascular disease due to or the result of 
the veteran's service connected diabetes mellitus, type II.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

5.  PTSD was not incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that in July 2003, February 2005 and 
December 2005 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought on appeal.  Moreover, a separate December 
2005 letter to the veteran set forth the specific criteria 
for a service connection claim for PTSD.  The appellant was 
also advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).

The Board also notes that the February 2005 and December 2005 
VCAA letters notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was informed, at page 2 in both 
letters, to submit evidence in his possession that pertains 
to his claim.  The Board finds that the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  With respect to the 
issues concerning service connection, the RO provided VCAA 
notice to the veteran in July 2003, which was prior to the 
December 2003 rating decision.  Accordingly, with respect to 
these issues, the requirements the Court set out in Pelegrini 
have been satisfied.  

With respect to the issue of an increased evaluation for 
diabetes mellitus, type II,  the December 2003 rating 
decision proposed to decrease the disability rating to 10 
percent; however, a June 2004 rating decision continued the 
20 percent disability rating.  In February 2005 and December 
2005, VCAA letters were issued.  The VCAA letters notified 
the claimant of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless.  Although the notices provided to the claimant in 
February 2005 and December 2005 were not given prior to the 
first AOJ adjudication of the claim, the notices were 
provided prior to readjudication of the issue by the RO in a 
June 2006 supplemental statement of the case and 
certification of the veteran's claim to the Board.  The 
contents of the notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide this issue on appeal 
would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal also 
involves the issue of an increased rating, VA believes that 
the Dingess/Hartman analysis must be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims in the July 2003, February 2005 and 
December 2005 VCAA letters.  Moreover, a March 2006 letter 
notified the veteran of the types of evidence necessary to 
establish a disability rating and effective date for the 
disabilities on appeal.  Thus, the Board concludes that the 
requirements of Dingess/Hartman have been satisfied. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, a personnel record, VA treatment 
records, private treatment records and VA examination 
reports.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The veteran was afforded VA examinations in September 2003 
with respect to his claims concerning his entitlement to 
service connection for peripheral neuropathy, peripheral 
vascular disease and right ear hearing loss as well as his 
increased rating claim for service-connected diabetes 
mellitus.  The veteran was afforded another VA Examination 
with respect to the issues of peripheral neuropathy, 
peripheral vascular disease and diabetes mellitus in January 
2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained contain sufficient information 
to decide these issues on appeal.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  With respect to the issue of service 
connection for PTSD, where there is no showing of a current 
disability, a VA medical examination is not needed.  Thus, 
the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

I.  Increased Rating Claim

Diabetes Mellitus, Type II

The present appeal involves the veteran's claim that the 
severity of his service-connected diabetes mellitus, type II, 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran was afforded a VA Examination in September 2003.  
The veteran's medical records were reviewed.  The veteran 
indicated that he was on a restrictive diet, but his 
activities were not restricted due to diabetes.  He had not 
had weight loss or weight gain since his diagnosis of 
diabetes.  The veteran was not taking oral hypoglycemic 
agents or insulin at that time.  He did not give a history of 
ketoacidosis, but was not sure whether he had hypoglycemic 
reactions.  On neurologic evaluation, the veteran had 
decreased sensation to sharp prick on the bilateral anterior 
thighs and slight decreased sensation to light touch on the 
right anterior thigh; otherwise sensation was normal.  No 
abnormalities were noted on the eye examination.  The veteran 
had a normal examination of the extremities and feet, but had 
mild fungal changes of the little toenails.  The veteran 
noted some urinary dribbling on and off for the last three 
months and some bowel urgency all of his life, but recently 
had not made it to a bathroom quick enough on occasion.  The 
diagnosis was diabetes mellitus, non insulin dependent type 
II, requiring no medication.  The examiner stated that the 
veteran's A1C's have been in the normal range so he likely 
had glucose intolerance, but not true diabetes.   

A February 2004 private hospital record showed that the 
veteran was put on a low dose regimen of insulin.  VA 
treatment records from May 2000 to November 2006 showed 
continuing monitoring of his diabetes.   The records showed 
no evidence of ketoacidosis or hypoglycemic reactions.  There 
was also no indication of weight gain or weight loss, or 
regulation of activities.  

The veteran was afforded another VA examination in January 
2006.  The examiner indicated that the veteran was currently 
taking two oral medications.  The veteran again provided that 
he dribbles urine, but indicated that he did not wear a pad.  
The examiner stated that there was no visual impairment, 
cardiovascular disease, kidney disease, neurologic disease, 
amputations or other conditions that could sometimes be 
complications of diabetes.  The examiner noted slightly 
dystrophic nails.  The examiner also indicated that the 
veteran's erectile dysfunction was not caused by or the 
result of diabetes.  There were no significant effects on the 
veteran's occupation or on usual daily activities.  

In his December 2006, hearing testimony, the veteran stated 
that he was on two medications for his diabetes as well as a 
restricted diet.  He indicated that his activities were not 
restricted.  

Diabetes mellitus is currently evaluated under Diagnostic 
Code 7913 of the Schedule.  38 C.F.R. § 4.119.  Diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated warrants a 100 percent 
disability rating.  A 60 percent disability rating 
contemplates diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 40 percent disability 
rating is appropriate for diabetes requiring insulin, 
restricted diet, and regulation of activities.  A 20 percent 
disability rating contemplates diabetes mellitus requiring 
insulin and restricted diet; or oral hypoglycemic agent and 
restricted diet.  A 10 percent disability rating contemplates 
diabetes mellitus that is manageable by restricted diet only.  
Note (1) to Diagnostic Code 7913 directs adjudicators to 
evaluate compensable complications of diabetes separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under this diagnostic 
code. Note (2) provides that, when diabetes mellitus has been 
conclusively diagnosed, a glucose tolerance is not necessary 
solely for rating purposes.

Initially, the Board notes that service connection for 
erectile dysfunction was denied by the RO in February 2006 as 
not being caused by the veteran's service-connected diabetes 
mellitus, type II.  The veteran did not file a notice of 
disagreement to initiate an appeal of this decision.  Thus, 
this issue is not before the Board.  

Based on the medical evidence of record, a higher disability 
rating in excess of 20 percent for the veteran's diabetes 
mellitus, type II is not warranted.  According to the medical 
records as well as the veteran's own history, he does not 
currently take insulin or have to regulate his activities, 
both of which are required to warrant a higher 40 percent 
rating.  Further, he has never been hospitalized nor does he 
visit a diabetic care provider at least twice a month so as 
to warrant a higher 60 percent or 100 percent disability 
rating.  Moreover, there is no competent medical evidence 
showing compensable complications to evaluate separately.  
Both VA examinations were silent with respect to any 
additional complications.  The veteran's current symptoms 
associated with his diabetes are adequately contemplated in 
the current 20 percent disability rating.  Thus, a 
preponderance of the evidence is against a rating in excess 
of 20 percent for diabetes mellitus, type II.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

II.  Service Connection Claims 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110;1131 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's 
Under Secretary for Health determined that it was appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and therefore a 
presumptive disability.

Further, service connection is warranted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  The Court 
has also held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board 
also notes that a revised version of 38 C.F.R. § 3.310 became 
effective October 10, 2006.  The revised version essentially 
provides that VA will not concede aggravation of a 
nonservice-connected disease or injury by a service-connected 
disease or injury unless the baseline level of severity is 
established by medical evidence.  The regulation further sets 
out the procedure for determining the extent of any 
aggravation.  When determining service connection, all 
theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. 
Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).  The intended effect of this amendment 
is to conform VA regulations to the Allen decision, supra.  
71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 
38 C.F.R. § 3.310(b)).  Since VA has been complying with 
Allen since 1995, the regulatory amendment effects no new 
liberalization or restriction in this appeal.

Right Ear Hearing Loss 

The veteran is seeking service connection for right ear 
hearing loss.  Service connection for impaired hearing is 
subject to 38 C.F.R. § 3.385, which provides that impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 

A September 2003 audiological evaluation of the veteran 
indicates pure tone thresholds, in decibels, of the right ear 
as follows:

HERTZ


500
1000
2000
3000
4000
Right 
15
10
10
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The examiner stated that pure-tone 
thresholds indicated normal hearing at all frequencies from 
250 hertz to 8000 hertz in the right ear.  The Board notes 
that the examiner found that the veteran did have moderate 
high frequency sensorineural hearing loss in the left ear as 
well as tinnitus, and he opined that it was as likely as not 
that the veteran's hearing loss and tinnitus were related to 
active service.  As stated above, service connection was 
granted for left ear hearing loss and tinnitus in a November 
2004 rating decision by the RO.  However, as the veteran's 
right ear hearing was considered normal for VA purposes, 
service connection remained denied.  There is no other 
competent medical evidence in the record that shows a right 
ear hearing loss disability in accordance with 38 C.F.R. § 
3.385.  The veteran testified at his hearing that he had 
received no treatment since his VA examination.  

In comparing the September 2003 VA audiological examination 
results to the regulatory criteria set forth in 38 C.F.R. § 
3.385, the Board must conclude that the preponderance of the 
evidence is against a finding that the veteran currently 
suffers from right ear hearing loss disability as defined for 
VA compensation purposes.  According to the September 2003 
examination, the veteran did not have an auditory threshold 
of 40 decibels or greater in any of the frequencies; or 26 
decibels or greater for at least three of the frequencies.  
Further, the veteran's speech recognition score using the 
Maryland CNC Test was greater than 94 percent.  In the 
absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where incidents have resulted in a disability.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

Peripheral Neuropathy

The veteran is seeking entitlement to service connection for 
peripheral neuropathy, to include as secondary to his 
service-connected diabetes mellitus.  Service medical records 
are silent for any complaints of or diagnosis of peripheral 
neuropathy.  The December 1964 service examination prior to 
discharge found the veteran's lower extremities and 
neurologic testing to be clinically normal and a subsequent 
statement by the veteran indicated that there had been no 
change in his medical condition since that examination.  
However, in his contemporaneous medical history, the veteran 
indicated that he had leg cramps. 

The September 2003 VA examination showed that the veteran 
indicated a history of numbness over the bilateral anterior 
thighs for five years.  However, there was no pain or 
tingling associated with the symptom and the veteran thought 
it was present prior to his diagnosis of diabetes.  The 
veteran also complained of problems with numbness in his 
hands for about 20 years and some pain that radiated from the 
right shoulder down the arm associated with numbness in the 
right hand.  However, on examination, the examiner found that 
there was no medical evidence that the veteran had peripheral 
neuropathy.  

At the January 2006 VA examination, the veteran gave a 
history of symptoms of peripheral neuropathy related to 
diabetes.  The veteran indicated a loss of sensation found in 
numbness of bilateral anterior thighs that started about five 
years ago.  There was no pain, weakness, fatigue or 
functional effect.  However, a February 2006 EMG showed no 
evidence of diabetic neuropathy.  The examiner indicated that 
the veteran had bilateral meralgia paresthetica, which was 
not due to or caused by diabetes.  

VA treatment records are silent with respect to any diagnosis 
of peripheral neuropathy.  The records showed continuing 
complaints of bilateral leg pain and tender feet.  An October 
2006 VA treatment record indicted that the etiology of these 
symptoms was unclear, but may be statin effect.  A follow up 
October treatment record indicated that the assessment was 
foot hypesthesias and questioned whether or not it was 
diabetic in nature.   

At the Board hearing, the veteran testified to the symptoms 
he had been experiencing, but could not clearly indicate 
whether he had ever been diagnosed with peripheral 
neuropathy.  The Board notes that although the veteran is 
competent to report the facts regarding his injury or 
symptoms, as a lay person he is not qualified to offer a 
medical diagnosis or medical etiology, including as to 
whether he has a diagnosis of peripheral neuropathy.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Therefore, based on the medical evidence, the Board finds 
that service connection for peripheral neuropathy is not 
warranted.  Two VA examiners have found no medical evidence 
that the veteran has peripheral neuropathy.  Further, there 
is no diagnosis of peripheral neuropathy in the VA treatment 
records nor did the veteran testify that he had actually been 
diagnosed with peripheral neuropathy.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), aff'd sub nom.; Sanchez-Benitez v. 
Principi, 239 F. 3d 1356 (Fed. Cir. 2001).  The Court has 
indicated that in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Thus, given the absence of a current diagnosis of 
peripheral neuropathy, a preponderance of the evidence is 
against the veteran's claim for peripheral neuropathy.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

The Board recognizes that an October 2006 VA treatment record 
indicated a diagnosis of foot hypesthesias (though not a 
diagnosis of the claimed peripheral neuropathy) that 
questioned "whether or not" it was diabetic in nature.   
Such speculation is not legally sufficient to establish 
service connection.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In sum, the competent and probative 
evidence of greater weight is against the claim.  

Peripheral Vascular Disease

The veteran is also seeking entitlement to service connection 
for peripheral vascular disease.  Again, service medical 
records are silent with respect to any diagnosis of 
peripheral vascular disease.  VA treatment records are also 
silent with respect to any diagnosis of peripheral vascular 
disease.  Both the September 2003 and January 2006 VA 
examinations found no medical evidence of peripheral vascular 
disease.  Moreover, in his Board hearing testimony, the 
veteran explicitly stated that he had not actually been 
diagnosed with peripheral vascular disease.  

Therefore, the same analysis provided above for peripheral 
neuropathy is also applicable to the issue of peripheral 
vascular disease.  Based on the medical evidence, the Board 
finds that service connection for peripheral vascular disease 
is not warranted as the veteran has not been diagnosed with 
peripheral vascular disease.  Again, the Court has indicated 
that in the absence of proof of a present disability, there 
can be no valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Thus, given the absence 
of a current diagnosis of peripheral vascular disease, a 
preponderance of the evidence is against the veteran's claim 
for peripheral vascular disease.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Post Traumatic Stress Disorder
 
The veteran is also seeking entitlement to service connection 
for PTSD.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  

The veteran's service medical records are silent with respect 
to any diagnosis or treatment for PTSD.  In fact, the 
veteran's December 1964 service examination prior to 
discharge showed that he was evaluated as psychiatrically 
clinically normal.  In his contemporaneous medical history, 
the veteran expressly denied frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, or nervous trouble of any sort.  A subsequent 
statement signed by the veteran indicated that there had been 
no change in his medical condition since his last examination 
in December 1964.  

In statements in the record, as well as at the Board hearing, 
the veteran has indicated that all of his mental health 
treatment has been with the VA.  The Board notes that a July 
2003 treatment record indicated that psychological testing, 
which was done in January 2002, found depression, but no 
significant memory loss.  The current diagnosis was 
depressive disorder.  A follow up July 2003 VA mental health 
clinic record showed that the assessment again was depressive 
disorder, rule out PTSD.  The examiner stated that the 
veteran had some elements of PTSD.  Follow up VA treatment 
records showed a continuing diagnosis of depressive disorder, 
not otherwise specified.  A January 2005 VA treatment record 
showed that a PTSD screening was negative.  Treatment records 
also indicated that the veteran attended anger management 
classes.  A July 2005 VA treatment record showed that a PTSD 
multidisciplinary clinical team reviewed his case.  The team 
concurred that the veteran did not meet criteria for PTSD.  
The team agreed that the veteran's symptoms more likely 
explained impulse control disorder, not otherwise specified.  
A June 2006 VA treatment record again indicated that a PTSD 
screening was negative.  

The Board notes that in several statements in the file, 
including in VA treatment records, as well as his December 
2006 hearing testimony, the veteran has provided a few 
examples of inservice stressors.  The Board also notes that 
in an April 2006 memorandum, the RO made a formal finding of 
lack of evidence to verify stressors.  Regardless, after 
reviewing the medical evidence, the Board must conclude that 
the veteran does not suffer from PTSD.  VA treatment showed 
no diagnosis of PTSD.  In fact, a multidisciplinary clinical 
team found that the veteran did not meet the criteria for 
PTSD.  There is no competent medical evidence of record to 
refute this opinion.  In sum, the Board finds that the 
preponderance of the competent evidence of record is against 
a finding that there is the required medical diagnosis of 
current PTSD.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).




ORDER

The appeal is denied as to all issues.  



______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


